                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7: 19-CR-23-D
                                 No. 7:20-CV-148-D


JUSTIN ALSTON WOODS,                    )
                                        )
                       Petitioner,      )
                                        )
                 v.                     )                      ORDER
                                        )
UNITED STATES OF AMERICA,               )
                                        )
                       Respondent.      )


       On August 14, 2021, Justin Alston Woods filed a motion to vacate under 28 U.S.C. § 2255

[D.E. 37]. On August 4, 2021 the government filed a motion to dismiss Wood's motion and filed a

memorandum in support [D.E. 41, 42]. On August 17, 2021, Woods moved to extend time to

respond to the government's motion to dismiss [D.E. 44]. The motion to extend time is GRANTED.

Woods has until September 24, 2021, to file a response to the government's motion to dismiss.

       SO ORDERED. This _g_ day of August 2021.



                                                      , I SC. DEVER ill
                                                       United States District Judge




           Case 7:19-cr-00023-D Document 45 Filed 08/23/21 Page 1 of 1
